          Case 1:16-cv-02508-KBJ Document 48 Filed 02/20/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                )
VERNON ROSS and DEBRA JOSEY,                    )
Individually and on behalf of a class of        )
similarly situated African American             )
employees,                                      )
                                                )   Civil No. 1:16-cv-2508
                                                )
       Plaintiffs,                              )
v.                                              )
                                                )
LOCKHEED MARTIN CORPORATION,                    )
                                                )
       Defendant.                               )
                                                )

      RESPONSE TO PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

       On February 13, 2019, Plaintiffs filed a Notice of Supplemental Authority (Dkt. 46)

alerting the Court to a recent out-of-circuit decision, Woods-Early v. Corning Inc., No. 18-cv-

6162, 2019 U.S. Dist. LEXIS 17579 (W.D.N.Y. Feb. 4, 2019). Defendant Lockheed Martin

Corporation (“Lockheed Martin”) submits this response to explain that Woods-Early is factually

inapposite, making the Court’s rationale for denying Corning’s motion inapplicable here.

Therefore, the Woods-Early decision should have no bearing on the Court’s review of Lockheed

Martin’s Motion to Dismiss/Strike Plaintiffs’ Class Action Claims and to Dismiss Plaintiffs’

Breach of Contract Claim (Dkt. 35).

       In Woods-Early, the plaintiff alleges that a small “brain trust” of executives controls the

performance ratings awarded to professionals and does so to the detriment of African American

employees thereby barring African American employees from advancing to higher pay bands.

2019 U.S. Dist. LEXIS 17579 at *6-7, 16. Relying on this allegation and this narrow basis, the

court denied Corning’s motion. Id. *16.
          Case 1:16-cv-02508-KBJ Document 48 Filed 02/20/19 Page 2 of 4



       Here, in contrast, Plaintiffs point to a number of different individualized ways in which

direct managers may negatively impact African American employees in the performance rating

process. (See, e.g. Second Am. Compl. ¶¶ 65-71 (challenging the way in which managers

evaluate employee behaviors); id. ¶¶ 72-90 (taking issue with the rating decisions made by

managers during calibration sessions); id. ¶ 91 (alleging that “excessive subjectivity” provided to

managers when making performance rating decisions harms African American employees).)

Plaintiffs also challenge the individualized decision-making of African American employees

themselves. (Id. ¶¶ 47-64 (asserting that the “commitments” established by African American

employees may preclude them from receiving high ratings).) So, according to Plaintiffs and as

demonstrated by their individual claims, African American employees could allegedly be harmed

in any number of individualized ways that are not susceptible to common proof. Thus, unlike in

Woods-Early, Plaintiffs have not even arguably articulated a theory that would link the claims of

the class they seek to represent.

       In short, simply because Woods-Early and this matter involve challenges to performance

rating systems that allegedly discriminate against African American employees does not make

the cases factually analogous. Nor does it make the court’s decision in Woods-Early relevant to

this case. Rather, the most analogous decision is the decision that this Court has already entered

finding that Plaintiffs’ allegations do not plausibly support a conclusion that the requirements of

Federal Rule of Civil Procedure 23 can be satisfied. Lockheed Martin, therefore, respectfully

requests that, consistent with its prior ruling, this Court grant Lockheed Martin’s Motion to

Dismiss/Strike Plaintiffs’ Class Action Claims and to Dismiss Plaintiffs’ Breach of Contract

Claim (Dkt. 35).




                                                2
         Case 1:16-cv-02508-KBJ Document 48 Filed 02/20/19 Page 3 of 4



                                    Respectfully submitted,

                                    /s/ Krissy A. Katzenstein
                                    Grace E. Speights (D.C. Bar No. 392091)
                                    grace.speights@morganlewis.com
                                    Krissy A. Katzenstein (D.C. Bar No. 1002429)
                                    krissy.katzenstein@morganlewis.com
                                    MORGAN, LEWIS & BOCKIUS LLP
                                    1111 Pennsylvania Avenue, NW
                                    Washington, DC 20004
                                    Tel: (202) 739-3000
                                    Fax: (202) 739-3001

                                    Counsel for Defendant Lockheed Martin Corp.

Dated: February 20, 2019




                                       3
         Case 1:16-cv-02508-KBJ Document 48 Filed 02/20/19 Page 4 of 4



                             CERTIFICATE OF SERVICE


      I hereby certify that on this 20th day of February 2019, a true and correct copy of the

foregoing RESPONSE TO PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

has been served via CM/ECF on:



                                      Cyrus Mehri
                                    Michael Lieder
                                     Joanna Wasik
                               MEHRI & SKALET, PLLC
                         1250 Connecticut Avenue, NW, Suite 300
                                 Washington, DC 20036
                                  Tel: (202) 822-5100
                                  Fax: (202) 822-4997
                                cmehri@findjustice.com
                                mlieder@findjustice.com
                                jwasik@findjustice.com


                                          /s/ Krissy A. Katzenstein
                                          Krissy A. Katzenstein




                                             4
